Order filed January 28, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00958-CR
                                   ____________

                         JAIRO UMANZOR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1349385

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 69, video
of the defendant.
      The clerk of the 228th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 69, video of the defendant, on or before
February 06, 2015. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit 69, video of the defendant, to the clerk of the 228th District Court.


                                       PER CURIAM